Citation Nr: 0804145	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-24 075	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for prostatitis. 

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for alcohol dependence.

4. Entitlement to a higher rating for schizoaffective 
disorder and panic disorder with agoraphobia.  

5. Entitlement to a rating higher than 10 percent for 
irritable bowel syndrome. 

6. Entitlement to a rating higher than 10 percent for a right 
lower quadrant appendectomy scar. 

7. Entitlement to a rating higher than 10 percent for a scar 
in the left pelvic rim, site of bone graft.

8. Entitlement to a compensable rating for bilateral external 
otitis.


9. Entitlement to a compensable rating for residuals of right 
fourth and fifth metacarpal fractures. 

10. Entitlement to a total disability rating for compensation 
based on individual unemployability. 

ATTORNEY FOR THE BOARD
J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1992 to April 1997. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In a decision in November 2006, the Board denied the claim 
for increase for tinnitus and remanded the remaining claims 
for compliance with the Veterans Claims Assistance Act (VCAA) 
and for VA examinations.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directives is required.  Stegall v. West, 11 Vet. 
App. 268 (1998) 

The claims of service connection for hypertension and for 
alcohol dependence are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  




FINDINGS OF FACT

1. In a rating decision in February 1998, the RO denied 
service connection for prostatitis; after the veteran was 
notified of the adverse determination and of his appellate 
rights he did not appeal the rating decision.   

2. The additional evidence, pertaining to the application to 
reopen the claim of service connection for prostatitis since 
the rating decision in February 1998 by the RO, does not 
raise a reasonable possibility of substantiating the claim. 

3. The 100 percent rating for schizoaffective disorder and 
panic disorder with agoraphobia is the maximum available 
benefit allowed by law. 

4. Irritable bowel syndrome is manifested by complaints of 
chronic constipation, but severe diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress is not shown.  

5. The right lower quadrant, appendectomy scar dos not cause 
limitation of function.  

6. The scar in the left pelvic rim, site of bone graft, does 
not cause any limitation of function.  

7. Bilateral external otitis is manifested by some itching, 
but frequent and prolonged treatment is not shown.   

8. The residuals of right fourth and fifth metacarpal 
fractures are manifested by some bony shortening of the right 
4th metacarpal, but favorable ankylosis of the fingers is not 
shown; a superficial and painful scar is shown. 

9. The 100 percent schedular rating for service-connected 
schizoaffective disorder and panic disorder with agoraphobia 
precludes the assignment of a total disability rating for 
compensation based on individual unemployability.

CONCULSIONS OF LAW

1. The rating decision in February 1998 by the RO, denying 
service connection for prostatitis, became final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.104(a) (2007).

2. The additional evidence received since the rating decision 
in February 1998 is not new and material, and the claim for 
service connection for prostatitis is not reopened. 38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).

3. The 100 percent rating is the maximum schedular rating for 
schizoaffective disorder and panic disorder with agoraphobia.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9211 (2007).  

4. The criteria for a rating higher than 10 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 
(2007). 

5. The criteria for a rating higher than 10 percent for a 
right lower quadrant appendectomy scar have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2007). 

6. The criteria for a rating higher than 10 percent for a 
scar in the left pelvic rim, site of bone graft, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).

7. The criteria for a compensable rating for bilateral 
external otitis have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6210 (2007). 



8. The criteria for a compensable rating for residuals of 
right fourth and fifth metacarpal fractures under Diagnostic 
Code 5223 have not been met, but the criteria for 10 percent 
rating under Diagnostic Code 7804 have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5230, 5223, 7804 (2007). 

9. The 100 percent schedular rating for service-connected 
schizoaffective disorder and panic disorder with agoraphobia 
precludes the assignment of a total disability rating for 
compensation based on individual unemployability.  VAOGCPREC 
6-99.  


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements in new and material evidence 
claims must include notice of the evidence and information 
that is necessary to reopen the claims and the evidence and 
information that is necessary to establish the underlying 
claims for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post- adjudication VCAA notice by letter, 
dated in November 2006.  The veteran was notified that new 
and material was needed to reopen the claim of service 
connection for prostatitis, that is, evidence not previously 
considered, which was not redundant or cumulative of evidence 
previously considered and that pertained to the reason the 
claim was previously denied.  The notice included the type of 
evidence needed to substantiate the underlying claim of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.

The notice included the type of evidence needed to 
substantiate the claims for increase, namely, evidence that 
the disabilities had become worse. 

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claims. The notice included the 
provisions for rating the disabilities and for the effective 
date of the claims.



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life). 

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing error 
was cured by content-complying VCAA notice after which the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in September 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Codes and rating criteria as 
provided in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claims.  As the content error 
did not affect the essential fairness of the adjudication of 
the claims for increase, the presumption of prejudicial error 
as to the content error in the VCAA notice is rebutted.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim); Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. Jan. 30, 2008). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.    

The veteran was afforded the opportunity to testify at a 
personal hearing but declined that opportunity.  The RO has 
obtained the veteran's service medical records and VA 
records.  Also on file are private medical t records.  

As to the application to reopen the claim for service 
connection for prostatitis, under the duty to assist, a VA 
medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii), and that is not the case here.  

The veteran was afforded VA examinations for the claims for 
increase in January, February, and March 2007.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen: Prostatitis

Procedural History and Evidence Previously Considered

In a rating decision in February 1998, the RO denied service 
connection for prostatitis because there was no evidence of 
current prostatitis. 

After the veteran was notified of the adverse determinations 
and of his appellate rights, he did not appeal the adverse 
determination and the rating decision by the RO became final 
based on the evidence then of record. 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a). 

The evidence of record and considered by the RO at the time 
of the rating decision in July 1994 is summarized as follows:  

The service medical records show that prostatitis was 
documented in May 1994, April 1995, January 1996, March 1996, 
August 1996, and in February 1997.  On separation 
examination, history included prostatitis, and the 
genitourinary evaluation was normal.  

After service, prostatitis was not found on VA examination in 
July 1997 

Current Application

Although the prior rating decision became final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. §§ 7105(c) and 5108. 

The current application to reopen the claim of service 
connection for prostatitis was received in February 2003. 

The regulatory definition of new and material evidence means 
new evidence, that is, existing evidence not previously 
submitted to agency decision makers; material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v.  
Principi, 3 Vet. App. 510, 513 (1992).

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim. Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Additional Evidence and Analysis

On the claim of service connection for prostatitis, in order 
that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, the absence of current 
prostatitis. 

The additional evidence consists of a report of VA 
examination in February 2003 and other VA records from 2001 
to 2007.  The report shows that the veteran complained of 
frequent urination, but prostatitis was not found, and 
prostatitis was not documented in the VA records.  
Examination of the prostate was normal. 

This evidence is not new and material because it opposes, 
rather than supports, the claim as the evidence does not show 
current prostatitis, which does not raise a reasonable 
possibility of substantiating the claim.

Because that claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Claims for Increase 

Schizoaffective Disorder and Panic Disorder with Agoraphobia

While on appeal, in rating decision in September 2007, the RO 
increased the rating for service-connected schizoaffective 
disorder and agoraphobia with agoraphobia to a 100 percent 
schedular rating, effective November 5, 2002, the date of 
receipt of the claim for increase. 

As the 100 percent schedular rating is the maximum benefit 
allowed by law and regulation, there is no remaining question 
of fact or law that could result in any additional benefit to 
the veteran, and the claim no longer presents a controversy 
of fact or law to review on appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

Disability Ratings

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which are based on the 
average impairment of earning capacity.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007). 

Irritable Bowel Syndrome 

Irritable bowel syndrome is currently rated 10 percent 
disabling under Diagnostic Code 7319.  The criteria for the 
next higher rating, 30 percent, are severe symptoms with 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress.  

On VA examination in February 2003, the veteran complained of 
right-sided abdominal pain, especially after eating.  The 
pertinent finding was constipation.  It was noted that the 
disability did not interfere with his activities of daily 
living.  

On VA examination in February 2007, history included chronic 
constipation and abdominal pain since 1997.  The veteran 
complained of daily constipation.  On examination, the 
abdomen was soft.  The bowel sounds were absent.  

The examiner could not make a definitive diagnosis of chronic 
constipation or abdominal pain, but it was at least as likely 
as not that the symptoms were due to irritable bowel 
syndrome. 

In the absence of objective evidence of diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress, the criteria for the next higher 
rating have not been met.

Appendectomy Scar 

The appendectomy scar is currently rated 10 percent disabling 
under Diagnostic Code 7804.  Under Diagnostic Code 7804, a 10 
percent rating is the maximum rating for a scar which is 
superficial and painful on examination.  A separate 
compensable rating may be assigned under Diagnostic Code 7805 
for limitation of function of the affected part.  In this 
case, the criteria for a separate, 10 percent rating for a 
scar of the abdominal wall are limitation of flexion and 
lateral motions of the spine under Diagnostic Code 5319. 

On VA examination in February 2003, an appendectomy scar was 
noted. 

On VA examination in January 2007, the veteran complained of 
constant pain and tenderness.  The scar was painful on 
examination, but not adherent to underlying tissue.  It was 
not unstable or keloid.  It was slightly elevated and 
slightly hyperpigmented.  The diagnosis was a healed 
incisional appendectomy scar with residuals.  

On VA examination in February 2007, there was diffuse 
tenderness throughout the abdomen and there was real pain in 
the right lower quadrant over a well healed incisional 
appendectomy scar that was 2 inches, by 5 inches, by 0.1 
inch.  There was no guarding or rebound of any pain.  



Although the scar is painful on examination, it was not 
attached to the underlying tissue and no functional 
limitation as to flexion and lateral motions of the spine has 
been shown.  Accordingly, the criteria for a separate, 10 
percent rating on the basis of functional impairment have not 
been met. 

Left Pelvic Rim Scar, Site of Bone Graft  

The pelvic scar is currently rated 10 percent disabling under 
Diagnostic Code 7804.  Under Diagnostic Code 7804, a 10 
percent rating is the maximum rating for a scar which is 
superficial and painful on examination.  A separate 
compensable rating may be assigned under Diagnostic Code 7805 
for limitation of function of the affected part.  In this 
case, the criteria for a separate, 10 percent rating for a 
scar of the abdominal wall are limitation of flexion and 
lateral motions of the spine under Diagnostic Code 5319.

On VA examination in February 2003, the veteran had a well 
healed scar on the left iliac crest which was the site of the 
donor site for a bone graft.  

On VA examination in January 2007, the scar of the left 
pelvic rim was 4 inches by 0.25 inches.  The veteran 
complained of constant pain as well as tenderness on 
palpation.  He reported being unable to engage in physical 
exercise due to this pain.  He stated that bending and 
twisting movements cause the scar to itch.  The scar was 
painful on examination, but not adherent to underlying 
tissue.  It was not unstable or keloid.  It was slightly 
elevated and slightly hyperpigmented.  The diagnosis was a 
healed incisional scar of the left lower quadrant with 
residuals.  

Although the scar is painful on examination, it was not 
attached to the underlying tissue and no functional 
limitation as to flexion and lateral motions of the spine has 
been shown.  Accordingly, the criteria for a separate, 10 
percent rating on the basis of functional impairment have not 
been met.



Bilateral External Otitis 

Bilateral external otitis is currently rated noncompensably 
disabling under Diagnostic Code 6210.  The criteria for a 10 
percent rating are chronic otitis externa with swelling, dry 
and scaly or serous discharge, and itching requiring frequent 
and prolonged treatment.  

On VA examination in February 2003, the veteran complained of 
slight ear pain and drainage, bilaterally.  On examination, 
the right ear canal was clear, but there was some slight 
swelling and redness in the left ear canal.  

On VA examination in February 2007, the ear canals had dry 
skin and were otherwise clean.  The tympanic membranes were 
intact and had normal landmarks.  The diagnosis was symptoms 
and signs of a chronic eczematous otitis externa with 
symptoms resulting in itching and pruritus of the ears, but 
no acute or chronic infections.  

Although the veteran has symptoms of itching, frequent and 
prolonged treatment has not been shown.  Accordingly, the 
criteria for a 10 percent rating have not been met. 

Right Fourth and Fifth Metacarpal Fractures Residuals 

The residuals of right fourth and fifth metacarpal fractures 
are currently rated noncompensably disabling under Diagnostic 
Code 5230.  The criteria for a 10 percent rating are 
favorable ankylosis of the two fingers under Diagnostic Code 
5223. 

On VA examination in February 2003, there was a 3 inch long 
scar at the base of the right ring finger which was well 
healed.  There was no keloid formation and it did not involve 
the deep tissue or interfere with finger joint movements.  
There was an absence of the knuckle at the base of the ring 
finger due to shortening of the second metacarpal bone.  
Range of motion of the right hand was normal.  

Repetitive movements of hand grip did not cause pain, 
fatigue, weakness or lack of endurance.  He denied any kind 
of flare-ups, pain or weakness in his right hand.  It was 
noted that he denied any kind of pain in his joints.  It was 
noted that his disability affecting his right 4th and 5th 
fingers did not interfere with his activities of daily 
living.  An X-ray of his right hand revealed postoperative 
open reduction and internal fixation of the 4th metacarpal 
with dorsal plate and screw fixation of the 4th metacarpal 
bone with orthopedic hardware in good position and with mild 
deformity, due to foreshortening, of the 4th metacarpal.  

On VA examination in January 2007, the veteran complained of 
constant and severe pain that flared-up when grabbing items.  
He also complained of pain and tenderness of the scar.  There 
was pain in the scar on examination, but no adherence to 
underlying tissue.  The scar was keloid, but not unstable.  
It was slightly elevated and slightly hyperpigmented.  The 
diagnosis was a healed incisional scar of the right hand with 
residuals.  

Any degree of limitation of motion of the ring (4th finger) 
or little (5th) finger of either the major or minor extremity 
warrants no more than a noncompensable disability rating.  
38 C.F.R. § 4.71a, DC 5230.  

Favorable ankylosis of both the ring and the little finger of 
either the major or minor extremity warrants a 10 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5223.  

As for favorable ankylosis, the veteran had good function of 
the hand without additional functional loss due to flare-ups, 
fatigue, weakness, or lack of endurance.  

The record does show that the scar was painful on examination 
in 2007. 

In light of the foregoing, the criteria for a compensable 
rating for residuals of fracture of the right fourth and 
fifth metacarpal based on favorable ankylosis of the fingers 
under Diagnostic Code 5223 have not been met, but the 
criteria for a superficial and painful scar on examination 
under Diagnostic Code 7804 have been met. 

Total Disability Rating 

Under VAOGCPREC 6-99, a precedent opinion of the General 
Counsel of VA, which is binding on the Board, a claim for a 
total disability rating for compensation based on individual 
unemployability may not be considered when a schedular 100 
percent rating is already in effect for a service-connected 
disability. 

Accordingly, the claim for a total disability rating for 
compensation based on individual unemployability is dismissed 
as a matter of law.  

ORDER

As new and material evidence has not been presented, the 
claim of service connection for prostatitis is not reopened, 
and the appeal is denied. 

The claim for increase for schizoaffective disorder and panic 
disorder with agoraphobia is dismissed.  

A rating higher than 10 percent for irritable bowel syndrome 
is denied. 

A rating higher than 10 percent for a right lower quadrant 
appendectomy scar is denied. 

A rating higher than 10 percent for a scar in the left pelvic 
rim is denied.  

A compensable rating for bilateral external otitis is denied. 

A compensable rating for residuals of right fourth and fifth 
metacarpal fractures on the basis of limitation is denied.  A 
10 percent rating for the scar associated with residuals of 
right fourth and fifth metacarpal fractures is granted, 
subject to the law and regulations, governing the award of a 
monetary benefit. 

The claim for a total disability rating for compensation 
based on individual unemployability is dismissed. 
REMAND

The veteran attributes the claims of service connection for 
hypertension and for alcohol dependence to his service-
connected psychiatric disorder.  As the evidence of record 
does not contain sufficient evidence to decide the claims, 
further evidentiary development under the duty to assist is 
needed. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by an internist to determine 
whether hypertension is at least as 
likely as not caused or aggravated by 
the service-connected psychiatric 
disability.  The claims folder should be 
made available for review by the 
examiner. 

In formulating the opinion, the examiner 
is asked to consider that the term 
"aggravation" means a permanent 
worsening of the underlying condition 
beyond its natural progression as 
contrasted to a temporary worsening of 
symptoms.

Also, the term "at least as likely as 
not" does not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against causation is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  If the 
requested opinion can not be provided 
without resort to speculation, the 
examiner should so state.



2. Schedule the veteran for a VA 
examination by a psychiatrist to 
determine whether alcohol dependence is 
at least as likely as not proximately 
due to or the result of the 
service-connected psychiatric 
disability.  The claims folder should be 
made available for review by the 
examiner.

In formulating the opinion, the examiner 
is asked to consider that the term 
"aggravation" means a permanent 
worsening of the underlying condition 
beyond its natural progression as 
contrasted to a temporary worsening of 
symptoms.

Also, the term "at least as likely as 
not" does not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against causation is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  If the 
requested opinion can not be provided 
without resort to speculation, the 
examiner should so state.

3. After the above development is 
completed, adjudicate the claims.  If 
any claim remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


